 338DECISIONSOF NATIONAL LABOR RELATIONS BOARDGeneralDynamics Corporation,ElectricBoat DivisionandLocal 4,Independent Union of Plant Protection Employees,Petitioner.Case No 1-RC-7898August 17, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Healing Ofl'icei James STobinThe Hearing Officer's rulings made at the healing are fleefrom prejudicial error and are hereby affirmedPursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegatedits powersin connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown]Upon the entire i ecord in this case, the Board finds1The Employer is engaged in commerce within the meaning ofthe Act2The Petitioner is a labor organization within the meaning of theAct, and claims to represent certain employees of the Employer 13A question affecting commerce exists conceinriig the representa-tion of certain employees of the Employer within the meaning of Sec-tion9(c) (1) and Section 2(6) and (7) of theAct24 The Employer is engaged in the construction and maintenance ofsubmarines and other maritime vessels at its Quincy, Massachusetts,shipyard herein involvedPrior to the Employer's entering upon theoperation of the Quincy yard in February 1964, the Petitioner repre-sented the guards at that location under a series of contracts with theEmployer'spredecessorThe Petitioner now seeks a certification forsuch a unitThe Employer contends that an appropriate guard unitshould include the firemenThe Intervenor, which has been the cer-ILocal 90,Industrial Union of Marine and Shipbuildingworkers of America, AFT-CIO,was allowed to intervene on the basis of its asserted interest in certain of the employeesat issue hereinSubsequent to the hearing,the Employerfiled a motion requestingthat the record bereopenedto lfford the Metal Trades Council of New London County, Connecticut, AFL-CIO, an oppoitunity to become a party to this proceedingHowever, thereis no outstnndlug assertionby the MetalTradesCouncil ofany interest in the employees involvedherein whichwould entitle it to interveneAccordingly, the Emplo3er'smotion to reopenis denied3Befoie filingits petition, the Petionericquestedthe Employerto recognive it and tohonor a contractnhich it had with the Employer s predecessor covering the requestedunitThe Employercontendsthat thereisan inconsistency between thePetitioner'saforementioned request, rejectedby the Employer,and thepetitionwhich negates theexistenceof a question concerningicpresentatiouThis contentionispi'unlywithoutmeritEven recognition of and a current contractwith a petitioningunion does not bara petition forcertification by that unionSee, for exampleKingsportPress, Inc,146NLRB 200,andOttanoa Machine ProductsCo, 120 NLRB 1133148 NLRB No 40 GENERAL DYNAMICS CORP, ELECTRIC BOAT DIVISION339tified representative of the firemen and other employees at Quincysince 1952, appeaied solely to urge the exclusion of the firemen fromthe unitThere aie approximately 24 guards at the shipyard under the su-pervision of a chief and 3 lieutenantsThe guards are stationed atthe main gate of the yard to insuie that those entering the piemiseshave the proper authorizationThey wear unifoims and have thepower to make arrests, such as of those on the premises without author-izationAn arrest appears to entail taking the apprehended personto the main gate for further processingIt is agreed, and we find,that these employees are guards under the ActThere are seven firemen at the Quincy yard, who work in three shiftsThe fiiemen's principal duty is to maintain and operate the yard's fire-fighting equipment, including the sprinkler control systemThey areresponsible for the operation of the Employer's fire engine and am-bulance, and also fireproof certain materials which require such pro-tectionNo fireman is charged with enforcing company rules againstother employees'When he is not checking the sprinkler systems, afiieman either stands by at the fire station or assists in preventing thespread of sparks when a "hot burning job" is in progressWhen aguard reports a fire hazard to his lieutenant the nifoi i iation is eventu-ally forwarded to the firemen who either correct the condition them-selves, or inform the department in which the hazard existsThefiremen do not stand watch with the guards, nor are they authorizedto pi event anyone from enter rng the shipyardUnder all these circumstances, and upon the entire record, we agreewith the Petitioner and the Intervenor that the firemen are not guardswithin the meaning of the Act,' and that they should be excluded fromthe guard unitWe find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of the Act All guards employed by the Employer at itsQuincy, Massachusetts, shipyard, excluding firemen, all other em-ployees, and supervisors as defined in the Act[Text of Direction of Election omitted fi om publication ]'The record reveals that at the indoctrination meeting for -ill employees in February1964 including the michinists and other mechanics etch emploiee'sas directed to enforcethe no smoking rules,and to prevent other liazords as port of the Employer's policy thatitswort, force should be alert to safety problems generallyHowever only the guards'ippeai to have the specific responsibility of enforcingthe Employer's yard protection rules4 SeeMcDonnell Asrc? aft Corpoi atson,109 NLRB 967